Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges receipt of Applicant’s Remarks, Claim amendments and IDS, filed on 11 January 2022.
Finality Withdrawn
Based upon the prior art reference disclosed in the IDS filed 11 January 2022, the finality of that action is withdrawn and a new grounds of rejection is provided below.  
Claim Status
Claims 25-37 are pending.  Claims 1-24 and 38-61 are canceled. Claims 25-37 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11 January 2022 consisting of 4 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/CN2018/070172 (filed 01/03/2018).  This application claims benefit from foreign application CHINA 201710003954.1 (filed 01/04/2017).  The instant application has been granted the benefit date, 04 January 2017, from the foreign application CHINA 201710003954.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Yu & Russell
Claims 25-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO2016/164370) in view of Russell et al. (Nature Biotechnology volume 30, pages658–670 (2012)).
Claim 29 is directed to a method for treating a tumor and/or cancer, comprising the following steps in a sequential manner: 
1) administering an oncolytic vaccinia virus to a tumor and/or cancer patient, wherein the oncolytic vaccinia virus can selectively replicate in tumor cells; and 
2) 18 to 72 hours after the administration of the oncolytic vaccinia virus, administering NK cells to the tumor and/or cancer patient.
Yu et al. teach methods of treating a tumor or cancer where both an EGFR CAR expressing cell and an oncolytic herpes simplex virus are administered to a patient, and identify embodiments where the EGFR CAR expressing cells are administered after administration of the oncolytic herpes simplex virus (see parag. 0009, 0161).  Furthermore, Yu et al. identify NK cells as examples of cells that express the EGFR CAR molecule (see parag. 0005, 0009, 0215; claim 64).
	Regarding the recited limitations that “18 to 72 hours after the administration of the oncolytic virus, administering NK cells to the tumor and/or cancer patient,” Yu et al. suggest a rationale for this timeframe. MPEP 2144.05(II) suggest that the time period between administration of an oncolytic virotherapy and administration of NK cells  is 
As described above, Yu et al. suggest a combination cancer therapy comprising administering an oncolytic HSV followed 18-72 hours later by administration of NK cells.
However, Yu does not suggest alternative oncolytic virus alternatives to the oncolytic HSV, namely oncolytic vaccinia virus.
Russell et al. suggest that various oncolytic viruses can be used to treat cancer.  In particular, Russell et al. suggest that both oncolytic adenoviruses and oncolytic herpes simplex viruses can be used to treat cancer/tumors (see Table 1, pages 3-4).  
Russell indicate that vaccinia viruses such as GL-ONC1, JX-594 and vvDD-CDSR are used in oncolytic virotherapies. (see Table 1, page 4), thereby suggesting the limitations of current claims 26-28.  
Regarding the limitation that the oncolytic virus is an oncolytic vaccinia virus, and the dosage thereof ranges from 5x107 to 5x1012 VP/day, Russell et al. provides guidance for a viremic threshold. Russell (page 5) teach  “[t]he oncolytic virotherapy paradigm (Fig. 2), whereby a systemically administered virus extravasates and spreads extensively at sites of tumor growth to cause tumor destruction, although well validated in animal models, remains to be proven in humans. A recent phase 1 clinical trial found that intravenously administered JX594 was recoverable from tumor biopsies only at a viremic threshold dose of >109 infectious units, indicating that extravasation of oncolytic viruses from tumor blood vessels to the tumor is a concentration-driven process and is detectable only above a threshold virus dose.”

Yu et al. teach the cancer treated can be lung or colon (parag. 0091), brain (Yu, claim 70), thereby suggesting the limitations of claim 31.
Additionally, Yu et al. teach the oncolytic virus is administered over multiple days (see Yu claim 69), thereby suggesting the limitations of claim 32. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Claim 33 is directed to the method of claim 25, wherein the NK cells are given at a dose level ranging from 1 X107 to 1 x1010 cells/day, once daily, consecutively for 1 to 6 days.  Claim 34 is directed to “wherein the NK cells are given at a dose level ranging from 1 x107 to 1 x1010 cells/day, every other day, consecutively for 2 to 6 days.”  Yu et al. teach “EGFR CAR expressing cells are administered in single or multiple doses.” (see parag. 0161).  Yu et al teach administration of a dose of 2 x 106 effector cells (see parag. 0208).  MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”    Accordingly, claims 33-34 are prima facie obvious.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat cancer by administering in a sequential manner: 1) administering an oncolytic virus to a tumor and/or cancer patient, wherein the oncolytic virus can selectively replicate in tumor cells; and 2) 18 to 72 hours after the administration of the oncolytic virus.	
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (combination cancer immunotherapy comprising oncolytic viruses and natural killer (NK) cells; combination therapies where NK cells are administered after oncolytic viruses;  oncolytic vaccinia virus;  rationale to optimize order and timing of combination) are taught by Yu or Russell and further they are taught in various combinations and are shown to be used for cancer immunotherapy.  It would be therefore predictably obvious to use a combination of these elements in a method of cancer immunotherapy.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Yu et al. and Russell because Yu et al. demonstrated that combination therapy comprising oncolytic virus and NK cells are effective to treat 
Therefore the method as taught by Yu et al. in view of Russell. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11 January 2022  prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633